                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    JARVIS BROWN                                            CIVIL ACTION

    VERSUS                                                    NO. 19-12432

    ORLEANS PARISH SHERIFF’S                              SECTION “R” (1)
    OFFICE, ET AL.



                         ORDER AND REASONS


       Before the Court is Jarvis Brown’s section 1983 complaint1 and motion

for a preliminary injunction and restraining order. 2 The Court has reviewed

de novo the complaint, 3 the record, the applicable law, the Magistrate

Judge’s Report and Recommendation, 4 and the petitioner’s objections.5

Because the Magistrate Judge correctly determined that Brown’s complaint

is frivolous, the complaint is dismissed. And because the plaintiff offers no

legal basis for a temporary restraining order or preliminary injunction, his

motion is likewise dismissed.




1      R. Doc. 4.
2      R. Doc. 8.
3      R. Doc. 4.
4      R. Doc. 6.
5      R. Doc. 7.
      In 2016, Jarvis was found guilty of three counts of armed robbery, one

count of possession of marijuana, and one count of access device fraud. See

State v. Brown, 219 So. 3d 518, 523 (La. App. 4 Cir. 2017), writ denied, 243

So. 3d 1061 (La. 2018). He was sentenced to sixty years’ imprisonment. Id.

In September 2019, Jarvis filed this section 1983 action against the Orleans

Parish Sheriff’s Office and numerous other state officials, requesting

damages for wrongful imprisonment. 6 Jarvis states in his complaint that he

believes he is wrongfully imprisoned, and seeks release and damages in the

amount of $400 billion. 7

      Because the plaintiff is incarcerated, his complaint is subject to the

screening provisions of 28 U.S.C. § 1915A, which require that the Court

review “as soon as practicable after docketing, a complaint in a civil action in

which a prisoner seeks redress from a governmental entity or officer or

employee of a governmental entity.” 28 U.S.C. § 1915A(a). The Court should

dismiss the complaint if it “is frivolous, malicious, or fails to state a claim

upon which relief may be granted.” Id. at 28 U.S.C. § 1915A(b)(1). A

complaint is frivolous if it “lacks an arguable basis in law or fact.” Reeves v.

Collins, 27 F.3d 174, 176 (5th Cir. 1994). The Magistrate Judge correctly




6     R. Doc. 4.
7     Id. at 7.
                                       2
determined that in addition to a “myriad [of] other obstacles”,8 the plaintiff’s

action lacks an arguable basis in law because Brown’s suit it is barred by Heck

v. Humphrey, 512 U.S. 477 (1994). In Heck, the Supreme Court held that

            in order to recover damages for allegedly
            unconstitutional conviction or imprisonment, a
            § 1983 plaintiff must prove that the conviction or
            sentence has been reversed on direct appeal,
            expunged by executive order, declared invalid by a
            state tribunal authorized to make such a
            determination, or called into question by a federal
            court’s issuance of a writ of habeas corpus, 28 U.S.C.
            § 2254.

512 U.S. at 486-87. In his objections, the plaintiff does not respond to the

Magistrate Judge’s analysis of Heck. Instead, he only restates his claims and

makes new allegations regarding correctional officer misconduct that were

not included in his complaint. Because Heck bars the plaintiff’s suit, it must

be dismissed.

      The plaintiff also filed a motion that he stylized as an “order to show

cause for a preliminary injunction and temporary restraining order.”9 This

filing largely restates the plaintiff’s arguments that he is wrongfully

imprisoned. A temporary restraining order is an “extraordinary remedy.”

See Miss. Power & Light Co., 760 F.2d 618, 621 (5th Cir. 1985). Because of




8     R. Doc. 6 at 2.
9     R. Doc. 8.
                                       3
this, a temporary restraining order or preliminary injunction will be granted

only where “(1) there is a substantial likelihood that the movant will prevail

on the merits; (2) there is a substantial threat that irreparable harm will

result if the injunction is not granted; (3) the threatened injury outweighs

the threatened harm to the defendant; and (4) the granting of the

preliminary injunction will not disserve public interest.” Clark v. Prichard,

812 F.2d 991, 993 (5th Cir. 1987).

     Here, the plaintiff has not attempted to address these requirements,

and in any event fails to meet them. For example, the plaintiff has not shown

that there is a substantial likelihood he would succeed on the merits, as a

motion for a temporary restraining order or injunction is not a proper vehicle

to challenge a state court conviction. Nor has the plaintiff made a showing

or irreparable harm.    And because the plaintiff must prove a required

element, the court must deny his motion. Clark at 993 (“The party seeking

such relief must satisfy a cumulative burden of proving each of the four

elements enumerated before a temporary restraining order or preliminary

injunction can be granted.”).

      For the reasons in the Report and Recommendation, the plaintiff’s

complaint is frivolous. Accordingly, IT IS ORDERED that the plaintiff’s

complaint is DISMISSED WITH PREJUDICE. Additionally, the plaintiff’s


                                      4
motion for a preliminary injunction and temporary restraining order is

DENIED WITH PREJUDICE.




        New Orleans, Louisiana, this _____
                                      31st day of October, 2019.



                    _____________________
                         SARAH S. VANCE
                  UNITED STATES DISTRICT JUDGE




                                   5
